Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 02/18/2021 have been entered. Claims 1-5 and 7-18 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (JP 2017049576, of record, ‘576 hereafter) in view of Jo et al (KR 2017-0055418, of record, English equivalent US 2018/0230384, ‘384 hereafter is cited in this office action)  and Momoi  (US 2006/0134348, ‘348 hereafter).
Regarding claims 1-5 and 7-18, ‘576 discloses a liquid crystal alignment film and a method of making the same, formed from an alignment agent composition (See examples) comprising  a first polymer including two or more repeating units selected from the group consisting of a repeating unit represented by Chemical Formula 1, a repeating unit represented by Chemical Formula 2, and a repeating unit represented by Chemical Formula 3, wherein the first polymer can be a polyamic acid, a polyamic acid ester, or a polyimide  includes the repeating unit represented by Chemical Formula 1 in an amount of preferably 20 to 85% (specifically 65 mol% as in PI-1 in the Example 1) with respect to all repeating unit represented by the Chemical Formulae 1 to 3 ([0027], .  

Response to Arguments
Applicant's arguments filed on 02/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art Ito’576 does not teach and fail to provide reasonable guidance to prepare a liquid crystal aligning agent composition comprising a blended composition of a first polymer including imide group and a second polymer without imide group with a weight ratio in a range of 15:85 to 85:15. However, as discussed in the rejection as set forth above, the cited reference ‘567 expressly teaches that an aligning agent composition may include a first polymer being one of polyamic acid, polyamic ester or a polyimide with an imide unit of preferable 20% to 85% ([0029]-
Regarding applicant’s declaration as filed on 02/18/2021, it is noted that the data with a single point with a weight ratio of 50:50, which shows better performance of the alignment film, is not sufficient to establish unexpected results in the broad weight ratio range of 15:85 to 85:15 as presently claimed. To establish unexpected results over a In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (See MPEP 716.02(d) II). The condition of a showing of unexpected results by a single member if a skilled artisan "could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof” In re Clemens, 622 F. 2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (See MPEP 2145). In the present case, at least three data points including both end points in the claimed range should be provided to compare the data outside of the claimed range. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782